United States Court of Appeals
                       For the First Circuit

No. 18-1498

                          UNITED STATES,

                               Appellant,

                                     v.

                              NOOR MOHAMED,

                       Defendant, Appellee.


                              ERRATA SHEET

     The opinion of this Court, issued on April 3, 2019, is amended
as follows:

     On page 11, line 15, replace "Courts" with "courts".

     On   page   13,   line     8,    replace   "traffick[king]"   with
"traffic[king]".